Kelly, J.
The plaintiffs claim that the deed, under which defendant holds the sixty-six-foot strip of land lying between plaintiffs’ upland and the Hudson river, limits defendant’s title to a -period of fifty years from May 12, 1846, and the use of the premises conveyed to the operation of three tracks. *505Plaintiffs claim that the deed in question to defendant’s predecessor, the Hudson Eiver Eailroad Company, conveyed the strip to he held only during the corporate existence of that company, and that such corporate existence terminated on May 12, 1896, on which date the title to the sixty-six-foot strip reverted to them as the grantees of the original grantor, the common source of title, and that, defendant conceding its intention to construct and operate an additional track to the three now in use upon the strip in question and upon additional land which it is seeking to acquire in pending condemnation proceedings, it thus contemplates the operation of four tracks, which operation the plaintiffs allege is unlawful. It is also charged that defendant has threatened to encroach and has encroached on plaintiffs’ land under water to the west of the sixty-six-foot strip. A rip-rap wall supporting defendants’ tracks encroaches over the west line of the sixty-six-foot strip into the river for some four feet; and, near the north end of plaintiffs’ property, defendant has filled in some twelve feet in the river, constructing a switch track or siding connecting its main tracks with a power-house built west of the strip in question, but north of plaintiffs’ property. A toolhouse, opposite the southerly end of plaintiffs’ premises, also encroaches some four feet into the river and west of the right-of-way strip. Plaintiffs have a grant of land under water from the State outside defendant’s sixty-six-foot strip. There does not appear to be any dispute as to these encroachments. It appears that the plaintiffs have not improved or filled in the land under water granted to them by the State; the defendant is not adding to the encroachment, but has instituted condemnation proceedings to obtain additional width for its railroad at this point, including the land on which the trespass has been committed.
The claim that defendant’s right to the sixty-six-foot strip has terminated is based upon the language of the deed under which it claims title. This deed was made by one Sampson Simpson to the Hudson Eiver Eailroad Company, and bears date August 17, 1847. For a consideration of $700, it conveys the sixty-six-foot strip to the Hudson Eiver Eailroad Company and to its successors and assigns forever with *506covenants of seizin, right to convey, and warranty followed by this clause: “ But it is expressly understood and agreed between the parties aforesaid by these presents that the above grant is made for the purposes of a railroad and way according to the true intent and meaning of the act incorporating the said parties of the second part and the act amendatory thereof; for those purposes only, and subject to the provisions of said acts.”
An agreement was executed on the same day between Simpson and the Hudson Eiver Eailroad Company, the deed and agreement both being recorded in the Westchester county clerk’s office, referring to various matters not relevant to the issues herein undetermined, but referring to the strip conveyed and containing the following clause: “ When the said company shall cease the land and premises so conveyed by the said Sampson Simpson to the said company shall revert to said Sampson Simpson, his heirs and assigns.”
The act incorporating the Hudson Eiver Eailroad Company-referred to in the deed is chapter 216, Laws of 1846, passed May 12, 1846; the only act amendatory thereof, which had been passed at the date of the Simpson deed, was chapter 31, Laws of 1847, passed March 20, 1847, which, however, does not affect the question at issue.
The, charter of the Hudson Eiver Eailroad Company (Laws 1846, chap. 216) constitutes the stockholders a body public and corporate by the name of “ The Hudson Eiver Railroad Company ” with power to construct a single, double, or treble railroad or way between the cities of Hew York and Albany for the purpose of transporting property and persons “ for the term of fifty years from the passage of this act.” In section 9 of the act, it is provided that “ The said corporation is hereby empowered to purchase, receive and hold in fee simple such real estate and other property as may be necessary for the objects for which this corporation is granted.” Provision is made for the condemnation of property which cannot be purchased and it is provided, in section 10, that, upon confirmation of the awards made by commissioners appointed by the court and record of the order, the corporation “ shall thereupon become seized in fee, *507of such land during the continuance of the corporation by this or any subsequent act,. and may take hold and use the same for the purposes of said road.” It is provided in the last section of the act (§ 36), “The legislature may at any time alter or repeal this act.” The term of fifty years from the passage of the act expired on May 12, 1896. Plaintiffs’ contention is that, thereupon, the title to the strip vested in them as the successors by deed of Sampson Simpson. Defendant contends that in no case could they maintain the claim now asserted, because the right of re-entry was for breach of condition subsequent, personal to Simpson and his heirs and not assignable, citing Saunders v. N. Y. C. & H. R. R. R. Co., 144 N. Y. 75, and cases therein cited. But, without passing on this last proposition, I think plaintiffs’ contention must fail for the following reasons:
In 1869 the Legislature passed the act relating to the consolidation of existing railroad corporations (Laws of 1869, chap. 917). It was made lawful for any railroad company or corporation organized under the laws of this State, or of any other State, “ to merge and consolidate its capital stock, franchises and property, with the capital stock, franchises and property of any other railroad company or companies organized under the laws of this State * * * whenever the two or more railroads of the companies or corporations so to be consolidated, shall or may form a continuous line of railroad with each other or by means of any intervening railroad, bridge or ferry.” The act contained provisions as to the method by which such consolidation or merger should be effected and, by section 4, provided that, upon the consummation of the act of consolidation, the franchises and property of each of the corporations, parties to the same, should be transferred to and vested in the new corporation without further act or deed; “ and the title to all real estate taken by deed or otherwise under the laws of this state, vested in either of such corporations, parties to said agreement and act, shall not be deemed to revert, or be in any way impaired by reason of this act or anything done by virtue thereof, but shall be vested in the new corporation by virtue of such act of consolidation.”
*508Pursuant to this consolidation act, “ The Hudson Biver Bailroad Company ” and “ The Hew York Central Bailroad Company,” another Hew York corporation, entered into a consolidation agreement dated Hovember 1, 1869, under which the two corporations merged and consolidated into one corporation, the defendant in this action, “ The Hew York Central and Hudson Biver Bailroad Company,” and the term of the existence of the new corporation was five hundred years. This designation of the term of existence of the new consolidated company was made under section 8 of the consolidated act which made the provisions of the general railroad law of 1850 (Laws of 1850, chap. 140) applicable to the new corporation, the general law referred to prescribing that articles of association of railroad corporations should state “ the number of years the same is to continue.” I think the effect of the deed of Simpson to The Hudson Biver Bailroad Company was to vest title in the grantee “ its successors and assigns forever ” as expressly stated in the deed for the purposes of a railroad, “ according to the true intent and meaning of the act ” incorporating the grantee, and that the true intent and meaning of that act and of the Legislature which passed it was not that the land acquired by tire corporation should be used for the operation of a railroad for the public convenience for fifty years and then revert to the original owners. I think the grant was to exist during the corporate existence of the grantee, as long as it should use the land for the purposes for which it was incorporated. The railroad corporation was chartered for fifty years hut subject to the power of the Legislature to extend its corporate existence. The reason for its existence and the grant to it of the right of eminent domain was the public use to which it was devoted. It was obliged to perform certain public functions as a carrier of passengers and freight. If it failed in the performance of that duty, if it abandoned the operation of the railroad, its corporate rights would cease and Simpson would have Ms right of re-entry; but the Legislature never intended that th.e corporate life should come to an end in 1896' by virtue of the words of the charter. On the contrary, the act of *5091846 provides that the corporation may purchase and acquire title to lands, not for fifty years, but “ in fee ” and as to land condemned “ during the continuance of the corporation by this or any subsequent act;” and, when the Legislature in 1869 authorized the formation and continuance of new corporate bodies by consolidation and merger of existing railroads, where the lines of road connected, it again had in mind the public convenience in preventing interruption in transit of passengers and freight, and the maintenance of through routes for passengers and through traffic for freight, the honest conduct of which is so important to the community. By this act the Legislature granted new life to the corporate franchise originally granted and extended the term. I hesitate, in discussing the plaintiffs’ contention at such length, save that it was so earnestly urged. I think the question has been settled in accordance with the views above expressed by the Court of Appeals. In Miner v. N. Y. C. & H. R. R. R. Co., 123 N. Y. 242, Judge Earl, writing for the court, says (p. 248) : “ Under these acts, the land in question has been continuously used and occupied by the successive railroad companies for railroad purposes. It was taken by condemnation proceedings under the act of 1832, and the claim of the plaintiff is that only its use was taken for fifty years, the chartered life of the Tonawanda Eailroad Company, and that at the expiration of that term the use terminated and the land reverted to him as the successor in the title. The ingenious and vigorous argument of his counsel has failed to convince us that this action (in ejectment) is maintainable.”
Judge Earl says (p. 249) : “ The land was to be taken for a permanent public use. It could not have been understood- or expected that the railroad should be operated for the accommodation of the public for fifty years, and that then, after the necessity for it had been greatly increased, it should disappear. While the life of the corporation was limited to fifty years, it could not have been expected that it should really cease to exist at the end of that period. While the legislature reserved the right to cut its life short, it also had the power to extend it. It is the experience of mankind *510that such gmsi-public corporations never come to an end by mere effluxion of time. A railroad corporation which had, during fifty years, rendered a public service and properly discharged its corporate functions would, with the passage of years, become more and more useful and more and more a necessity. Could it have been the legislative intention that at the end of fifty years the lands taken under the act, with the railroad embankment, ties, culverts, bridges, buildings and other structures, so far as they had become fixtures, should revert to the original owners or their successors in title? Could it have been the intention that at the end of fifty years any new or reorganized company could use and operate the railroad only, by a new appraisal of damages which might include and would probably have to include the value of the land with a complete railroad thereon? It is improbable that the parties who sought the charter, and the legislature which granted it, intended the results claimed by the plaintiff.
“ There is nothing in the act which limits the use to fifty years or any other term. The corporation could appropriate only such lands as were ‘ necessary to its own usebut by this language the estate in the lands appropriated, was not necessarily limited to the term of fifty years. The corporation could not appropriate any land not needed for its. use. But when it appropriated an easement in land, how long was the easement to endure ? The damages were to be assessed for the devotion of the land to railroad purposes, and an easement was to be taken for such purposes, and that easement was to be paid for by the corporation and to become its property. Such property it could by authority of law sell, lease and mortgage, as it- could its other property, and the easement would continue so long as it was needed for the purposes of the railroad by whomsoever owned for which it was appropriated. The legislature reserved the right to alter or modify the charter, and thus the life of the corporation could be extended. In such an event was it intended that there should be a new appropriation of. the land, and a new appraisal of damages greatly enhanced by the construction of the railroad before the same railroad company, with its *511extended charter, could operate its road? By section,28 of the act the People of the state were authorized, by making certain payments,. to take this road, when it, with all its fixtures and appurtenances, should ‘ vest in and become the property of the people of this state.’ It certainly was not contemplated that the people should make the payments and then obtain a title limited by years, which would inevitably pass away from them at the end of the fifty years. Was it within the legislative contemplation that the people would be obliged, in order to operate the "road in the public interest, to again appropriate the land with a complete railroad thereon, and thus again pay for the railroad?
“We are thus brought to the conclusion that the legislature did not intend in the act of 1832 to limit to the term of fifty years the easements acquired in lands thereunder, and that such easements by the successive consolidation acts and agreements became vested in the defendant.
“ There is nothing in the claim of the plaintiff that the damages of the landowner were appraised upon the assumption that an easement for fifty years only was taken. It is believed that a possible reverter of the land is never contemplated in the assessment of damage in such cases, and that the appropriation is regarded as permanent and the damages are awarded upon that basis. Wood’s Railway Law, 767; T. & B. R. R. Co. v. Lee, 13 Barb. 169; C. & N. F. R. R. Co. v. Payne, 16 id. 273; In re U. V. & J. R. R. Co., 53 id. 457; In re U., C. & S. V. R. R. Co., 56 id. 456; In re N. Y. C. & H. R. R. R. Co., 6 Hun, 149; In re P. P. & C. I. R. R. Co., 13 id. 345. Ho other basis would be practicable as the chartered life of the corporation might be curtailed or prolonged and a possible or distant reverter could not well be taken into the account in the estimate of damages. If, therefore, this action could prevail a landowner might receive and enjoy the full value of his land damages for fifty years, and at the end of that time have his land again enhanced in value by a railroad thereon.”
I conclude, therefore, that the deed from Simpson to the Hudson Eiver Eailroad Company vests title to the premises described therein in the defendant during its corporate exist*512ence as long as it shall use the land for the purposes for which it was granted.
If I am right in my interpretation of the effect1 of the deed and of the consolidation agreement, it follows that plaintiffs’ claim that the present corporation is limited to the use of three tracks cannot be sustained. The consolidated corporation possesses all the property and franchises of the constituent corporations; but, in addition, it possesses the general powers of railroad corporations (Consolidation Act 1869, supra, § 8; General Eailroad Act 1850, supra) which are not limited to the use of three tracks.
The plaintiffs claim that a large part of the sixty-six-foot strip granted by Simpson to the Hudson Eiver Eailroad Company in 1847 was outside high-water mark; that the title to such part of this land was in the State. But even conceding, for the purpose of discussing the question, that the plaintiffs have succeeded to Simpson’s rights in this regard, I do not see how they can assert this claim. When Simpson granted the sixty-six-foot strip lying between his upland and the Hudson river for the purpose of a railroad, his riparian rights were cut down and diminished to the extent necessary for such operation. He cannot question his grantee’s right to use the land which he granted to it for a valuable consideration. Saunders v. N. Y. C. & H. R. R. R. Co., 144 N. Y. 75. If the State objects, it may assert its claim, but it appears in evidence that, when Hr. Colgate, the plaintiffs’ predecessor in title, in the year 1871, obtained a grant of the land under water in front of his property at this point, it was made subject to “ the rights and privileges in and to said premises or any part thereof which the ¡New York Central and Hudson Eiver Eailroad Company may have acquired under the charter of the Hudson Eiver Eailroad Company.”
The conceded trespass of four feet by the rip-rap wall and the toolhouse and the trespass by filling in outside the strip at the north end of the property for the purposes of a switch do not justify a mandatory injunction directing the removal of the encroachments.
It is not claimed that defendant is increasing the encroach*513ment or going on with, the trespass. These encroachments existed before the suit was commenced, and defendant has suspended operations on the .filling in for the switch track and has commenced condemnation proceedings to acquire the land. If these proceedings are prosecuted diligently, the plaintiffs will receive compensation for' the land taken and will thus obtain a legal remedy, obviating the necessity for a mandatory injunction directing the removal of the structures already in place. I do not think a court of equity should interfere under such conditions. Plaintiffs may have a provision in the judgment that, if the condemnation proceedings are not properly and diligently pressed to completion, application may be made at the foot of the decree for further relief.
In the second cause of action set forth in the complaint; the plaintiffs complain that the defendant so operates its railroad on the right of way adjoining plaintiffs’ lands as to constitute a nuisance; and they pray for an injunction restraining such operation. Plaintiffs particularly complain of what they claim to be unnecessary whistles and bellringing and the stalling of live-stock trains on the tracks adjoining their property, with resulting sickening and offensive odors from the cattle and hogs in the cars and disturbing noises, at all hours of the day and night, interfering with sleep and the reasonable enjoyment of their property. While the welfare of the public and the necessities of travel require that abutters on a busy railroad must submit to annoyances caused by the reasonable use of the railroad, they are not obliged to submit to those caused by an unreasonable use, all the circumstances being taken into account. Garvey v. Long Island R. R. Co., 159 N. Y. 323. The Eailroad Law and the defendant’s right to operate its railroad do not authorize unnecessary and unreasonable acts amounting to a partial appropriation of property without requiring compensation. “ When the legislature authorizes a thing to be done which can fairly be accomplished without causing a nuisance it will be assumed that the legislature intends that it shall be done in that way.” Eandolph Em. Dom., § 140. And where the *514injuries complained of are not the natural or unavoidable result of the exercise of the statutory authority, they are outside the line of legislative protection, and the injured party has the right to resort to a court of equity for injunctive relief. Garvey Case, supra; Cogswell v. N. Y., N. H. & H. R. R. Co., 103 N. Y. 10; Morton v. Mayor, etc., 140 id. 201; Baltimore & Potomac R. R. Co. v. Fifth Baptist Church, 108 U. S. 328. A railroad corporation is not exempt from the obligation to so use its property as not to unnecessarily and unreasonably injure its neighbors. Doubtless many inconveniences necessarily result from proximity to a steam railroad, and as-to these the adjoining owner has no redress. But railroad corporations are bound, as well as private owners, to have regard for existing conditions, the locality of the railroad, the inconveniences arising to their neighbors from their operation; and there is nothing in the charter of a railroad company absolving it from the duty to exercise care and, when practicable, to minimize these inconveniences, so as to avoid unnecessary injury to those dwelling along the route. By appropriate rules and regulations for the government of its employees and the enforcement of these rules, by observation of the character of the surrounding locality and by having in mind the rights of others and devoting some attention to these matters, a great deal of the unnecessary and unreasonable injuries sometimes attendant on railroad operation can he avoided to the mutual benefit of the parties. In the case at bar, the method of operating the trains, especially those loaded with live-stock, to my mind constitutes a nuisance. The locality is the city of Yonkers, the neighborhood is entirely residential and the photographs introduced in . evidence by defendant, while affording an admirable view of the railroad tracks north and south and the fringe of trees along the east line of the railroad strip, do not show much of the city of the plaintiffs’ property lying east of the trees. The noise of the cattle on the stalled stock trains, the offensive smells during the day and night, during the long periods when trains are held up on the middle freight track, pass through this ornamental border of trees shown on the photographs and enter the dwelling on plain*515tiffs’ land and the homes of the residents in the vicinity, destroying sleep, causing nausea, and disturbing the comfort of the locality. According to the evidence here, this is not temporary; it is the regular method in whch defendant transacts its business. The evidence shows observation by witnesses who went there for the purpose, a week at a time, at different seasons. This third track, on which the greatest nuisance occurs, is used by freight and live-stock trains coming from the north, down to a point near the south boundary of plaintiffs’ land. At this point there is a switch on which the trains pass to the main tracks. There is a switch tower; and, under defendant’s method of doin'business within the city limits and in this residential locality, it is conceded that the engineers sound the whistles on their locomotives to attract the attention of the tower men; and, as was proved on the trial and as defendant admits in its brief, the whistles and the bell are sounded “ to call the attention of the tower men to their presence and desire to get out on the main track.” Why it should be necessary to discommode the peace and quiet of the neighborhood tecali the attention of the tower men to the train is unapparent.' In a city, in a neighborhood such as this, it would appear that the tower men should be on the watch for the train, rendering this much of the noise unnecessary. Another practice, proved on the trial and conceded in the brief o‘f defendant to be according to its rules, is that, when a passenger train is moving in two sections, the first section must signal a freight train, standing on a siding waiting' to be let in on the main track, by one long and two short blasts of the whistle (Rule 14 defts. Ex. E. S. M., p. 97), the engineer of the freight train responding by two short blasts to indicate his understanding that he must wait until the second section has passed. This, defendant claims, is necessary to avoid mistakes by the tower man who might not notice the signals carried on the train. This is in a city and in a locality coneededly appropriated to residences. I think, with watchmen, block systems, telephone and telegraphic communications, and due regard to the rights of others, a large part of this whistling and bellringing should *516be avoided. What may he unobjectionable in a legal sense in one locality may be a legal nuisance in another. This method of whistling and bellringing, to attract the attention of one set of employees to the presence and movements of another set of employees, would hardly be tolerated in the neighborhood of defendant’s terminal in Manhattan borough and at various other settled localities along its line; and yet the presence and movement of trains are observed without any such signals. Whistles and bells, designed to warn persons crossing the tracks or upon the right of way of the approach of trains, are enjoined by statute. These are not the whistles or bells of which plaintiffs complain; if they were the court would not interfere. The nuisance complained of and established by the evidence is the intolerable system of signaling by whistles and bells going on between the employees, day and night, in disregard of the plaintiffs’ rights. Eor can it be said that the necessity for the continuous method of operating freight and stock trains so that they are stalled, for long periods of time alongside plaintiffs’ property has been established. Granting that conditions are congested below. Spuyten Duyvil, this affords no excuse for establishing a terminal for cattle and hogs at Glenwood. The necessities for expediting the movement of passenger trains, the prior right of the great through expresses to a clear way, their importance to the community, all may be conceded; but these considerations, to my mind, are no answer to the plaintiffs’ case and to the practically undisputed evidence. It is not for the court to suggest or point out methods; but it is clear that, whether by rearranging the schedules of these live-stock trains or holding them up at more sparsely-settled localities or by the acquiring of additional track facilities, some change should be made by which the plaintiffs shall be relieved of the undue burden put upon them. Their property cannot be selected to bear the entire Jyirden without compensation. Bates v. Holbrook, 171 N. Y. 460.
There should be judgment for the plaintiffs enjoining the sounding of whistles and bells and the operation of livestock cars on the defendant’s track adjoining plaintiffs’ premises *517in the city of Yonkers in such a manner as to constitute a nuisance, with costs. Prepare findings and a decree in accordance with the views herein expressed and settle on notice.
Judgment accordingly.